Citation Nr: 0902799	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss of the 
left ear. 

2. Entitlement to service connection for hearing loss of the 
right ear.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty from 2001 until 
September 2005, with 10 months of prior inactive duty 
service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1. The evidence of record does not show that the veteran's 
pre-existing hearing loss of the left ear was aggravated by 
service.

2. The evidence of record does not show a currently diagnosed 
hearing loss of the right ear.

3. The evidence of record shows that the veteran's current 
tinnitus was likely incurred as a result of active duty 
service. 


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for hearing 
loss of the left ear have not been met. 38 U.S.C.A. §§ 1110, 
1111, 5103, 5103(A) 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.385 (2008).  

2. The criteria for a grant of service connection for hearing 
loss of the right ear have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5103(A) 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2008).  

3. The criteria for a grant of service connection for 
tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5170 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated 
February 2007 to the veteran.  The letter advised the veteran 
that evidence showing that the hearing loss and tinnitus 
disabilities existed from service until the present time was 
needed to substantiate the claim.  Examples of evidence 
requested included: dates and places of medical treatment, 
lay statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  With respect to the Dingess 
requirements, the February 2007 letter also provided the 
veteran with notice of what type of information and evidence 
was needed to establish a disability rating as well as notice 
of the type of evidence necessary to establish an effective 
date.  The elements for a claim of service connection were 
also provided to the veteran and are detailed below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service medical records (SMRs).  The 
veteran submitted lay statements in support of his claim.  
The veteran was afforded a VA examination in May 2007.

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for a left and right ear hearing loss disability 
and tinnitus.  Specifically, the veteran contends, as 
indicated in the August 2007 VA Form 9, that he was exposed 
to artillery noise during active service, and that such 
exposure caused or aggravated currently claimed hearing 
impairment.  

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

In this case, the veteran specifically contends that his 
hearing loss of his right ear and tinnitus are related to 
service and that his hearing loss of his left ear pre-existed 
service and has been aggravated or worsened due to his active 
service.  Evidence of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(a), requires a pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

The first step in an aggravation analysis is whether the 
injury or disease at issue pre-existed service.  Under 
38 C.F.R. § 3.304(b) the veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to any defects, infirmities or 
disorders noted at entrance into service.  Under 38 U.S.C.A. 
§ 1111, when no pre-existing condition is noted upon entry 
into service the veteran is presumed to have been sound upon 
entry.  

However, 38 U.S.C.A. § 1153 provides that when a pre-existing 
disability is noted upon entry into service the veteran 
cannot bring a service connection claim for that disability, 
but the veteran may bring a claim for service-connected 
aggravation of that disability.

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet.  
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  After determining that all 
relevant evidence has been obtained, the Board must then 
assess the credibility and  probative value of proffered 
evidence of record as a whole.   See 38 U.S.C.A. § 7104(a); 
see also Madden v. Gober, 125 F.  3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App.  69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 4.3 (2008).  To deny a claim on its merits, the  
preponderance of the evidence must be against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
 
Turning to the relevant evidence of record, the veteran's VA 
Form DD-214 states he was a mortarman during active service 
and was awarded the Combat Action Ribbon.  The veteran's 
exposure to acoustic was conceded by the RO.  38 U.S.C.A. § 
1154(b).  The veteran was afforded audiological examinations 
both during and post service.  

The veteran's June 2000 enlistment contained an audiological 
exam.  The exam showed that he exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
0
LEFT
30
30
10
20
20

Based on the findings prior to entry into active duty 
service, therefore, the veteran's hearing was within normal 
limits in accordance with VA regulations.  38 C.F.R. § 3.385.

Upon entrance into active service in September 2001, the 
veteran was administered an audiological exam.  The exam 
showed that he exhibited pure tone thresholds, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
30
35
30
25
40

The examiner noted: routinely noise exposed, asymmetric 
hearing loss, low frequency hearing loss.  Based on the 
findings, the veteran had hearing loss in his left ear in 
accordance with VA regulations.  38 C.F.R. § 3.385.

During active service the veteran had audiological exams in 
January 2003, March 2005 and May 2005.  The January 2003 exam 
showed that he exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
5
LEFT
30
25
15
15
15

The veteran reported using hand formed earplugs.  The 
examiner noted routinely noise exposed.  Based on the 
findings, the veteran's hearing was within normal limits 
bilaterally per VA regulations.  38 C.F.R. § 3.385.  

In March 2005, the veteran was administered three 
audiological examinations. 
The March 4th exam revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
35
60
60
LEFT
30
25
25
25
5

During the exam, the veteran reported no hearing protection 
used. Based upon the findings the veteran's left ear was 
within normal limits while the right ear demonstrated a 
hearing loss.  38 C.F.R. § 3.385.

The March 7th exam revealed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
35
40
45
LEFT
30
25
20
25
10

The exam mimics the March 4th findings.  

Finally the March 14, 2005 exam revealed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
15
LEFT
60
55
35
35
50

The veteran reported no hearing protection used.  The 
examination revealed hearing within normal limits for the 
right ear and a hearing loss in the veteran's left ear.  
38 C.F.R. § 3.385.

Prior to separation from active service, the May 2005 exam 
revealed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
10
LEFT
60
50
40
35
45

The veteran reported triple flange ear protection.  The exam 
revealed the veteran's right ear was within normal limits but 
he had left ear hearing loss upon separation from service.  
38 C.F.R. § 3.385.  

Subsequent to active service, in May 2007, the veteran was 
afforded a VA audiological examination.  The exam revealed 
that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
35
35
25
25
35

Speech audiometry revealed speech recognition ability of 100% 
in the right ear and of 100% in the left ear.  The veteran 
reported noise exposure from mortar guns, tanks, gunfire and 
Improivised Explosive Devices's.  The veteran reported post-
service employment as a security guard and as an auto 
technician and denied recreational noise exposure.  The 
examiner concluded that the veteran's right ear was within 
normal limits at all test frequencies.  However, the 
veteran's left ear had a mild to moderate low frequency 
conductive hearing loss.  The examiner reviewed the veterans' 
SMRs and observed that the veteran's hearing in the left ear 
had appeared to become "poorer" since the initial September 
2001 entrance exam when compared to the May 2005 separation 
examination.  The examiner opined that the veteran's 
"audiometric test results today are very similar to those of 
his enlistment audiogram . . . [a]pparently his current 
hearing loss for his left ear was pre-existing to his 
military service and most likely the result of Eustachian 
tube dysfunction for that ear."

Service Connection Left Ear

Having established that the veteran's left ear hearing loss 
pre-existed active service, as did the RO in its June 2007 
rating decision, the first element to analyze when proceeding 
under an aggravation claim pursuant to 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306, is whether there is evidence that the pre-
existing condition permanently increased in severity in 
service.  The veteran has the burden of proof to establish 
aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If there is no evidence of injury, complaints, 
or treatment of the preexisting disability in service, the 
veteran's burden of proof is not met.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Once it is shown that a pre-existing disability increased in 
severity during service, the presumption of aggravation 
arises and the burden shifts to the Secretary to show by 
clear and unmistakable evidence that the increase in 
disability was due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 4 
Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Upon review of the relevant evidence of record in conjunction 
with the applicable laws and regulations, the Board finds, 
for the reasons set forth below, that service connection for 
left ear hearing impairment is not warranted.

While there is medical evidence that the veteran's pre-
existing left hearing impairment worsened during service, the 
Board notes that the veteran's multiple in-service 
audiological evaluations fluctuated significantly.  
Regardless, in evaluating claims for service-connection by 
aggravation, there must be evidence that the claimed 
disability was permanently worsened by service.  38 C.F.R. 
§ 3.306(b); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). As was 
noted in the May 2007 VA audiological examination report, the 
veteran's post-service left ear hearing impairment is 
essentially the same as it was upon entry into service.  This 
is demonstrated by the record, which shows between his 
September 2001 entrance examination and the May 2007 
audiological examination, there was an increase of just 5 
decibels at 500 and 2000 Hertz, but a decrease of 5 decibels 
at 4000 Hertz, while the decibel levels stayed remained 
constant 1000 and 3000 Hertz.  

The Board concedes that the veteran was exposed to noise in 
service.  The Board also acknowledges that audiometric 
testing during service and at the time of discharge revealed 
significant, if only temporary, increases in left ear hearing 
impairment during service.  However, there is no evidence 
that such noise exposure permanently worsened the veteran's 
pre-existing hearing loss because audiometric testing 
conducted more than one year subsequent to service revealed 
that the level of left ear hearing impairment remained 
essentially unchanged from the time of entrance into active 
duty service.  

The Board has considered the veteran's statements in support 
of his claim that he his left ear hearing loss has been 
aggravated by service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the veteran's claim of entitlement to service 
connection for left ear hearing impairment is denied.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for left ear hearing 
impairment.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Service Connection Right Ear

The May 2007 VA examination audiological examination revealed 
the right ear puretone threshold of 500 Hz with a 5 dB loss, 
1000 Hz with a 5 dB loss, with a 5 dB loss at 2000 Hz, 10 dB 
loss at 3000 Hz, and a 5 dB loss at 4000 Hz.  The examiner 
concluded that the right ear was within normal limits at all 
test frequencies.  38 C.F.R. § 3.385.  

Congress has specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  Without competent evidence of a diagnosed 
disability, service connection for a right ear hearing 
disability cannot be awarded. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the veteran's statements in support 
of his claim that he suffers from right ear hearing loss as a 
result of service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the veteran's claim of entitlement to service 
connection for right ear hearing impairment is denied.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right ear hearing 
impairment.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Service Connection Tinnitus

While the SMRs fail to reflect complaints of tinnitus, the 
SMRs do document notations for hearing loss.  The veteran's 
DD-214 confirms his military occupational specialty as a 
mortarman and also the recipient of the Combat Infantry 
Ribbon.  The veteran stated that while serving in Iraq he was 
exposed to noise exposure from: mortar guns, tanks, gunfire 
and Improvised Explosive Devices.  The RO conceded the 
veteran's exposure to in-service acoustic trauma.  
38 U.S.C.A. § 1154(b).  During the May 2007 VA examination 
the veteran reported tinnitus occurring five to ten times a 
day that had its an onset during his time in the military.  

Upon review of the evidence and the applicable laws and 
regulations, the Board finds that the evidence is in 
equipoise as to the question of whether the veteran's 
tinnitus is related to service.  The veteran's statements 
about the time frame of the onset of tinnitus indicated that 
the veteran's tinnitus was likely due to noise exposure in 
service.  The May 2007 audiological evaluation report did not 
attribute the tinnitus to active service; however, the 
examiner did not provide a complete rationale in that there 
was no explanation as to what events or incidents occurred 
after service that may have been the cause of the veteran's 
tinnitus as opposed to the veteran's credible assertions of 
sustaining acoustic trauma in service.    

The Board finds the veteran is competent to testify as to the 
tinnitus symptoms he experienced. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Furthermore, the Board finds the veteran's statements 
to be credible as there are no conflicting statements in the 
record.  Resolving all reasonable doubt in favor of the 
veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board finds that service connection for a tinnitus is 
warranted. 


ORDER

Service connection for hearing loss of the left ear is 
denied.

Service connection for hearing loss of the right ear is 
denied. 

Service connection for tinnitus is granted. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


